DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C 112(b) rejections have been withdrawn based on the amendments.  Applicant's arguments filed February 12, 2021 have been fully considered. 
The applicant on page 5 and the top of page 6 describes the art used in the rejection but makes no argument against the validity of the rejection.
Applicant remarks on the second half of page 6 allege that Miller’s seals (26) extend radially as opposed to extend laterally (e.g. circumferentially) outward from the lobes (18).  The examiner disagrees with this statement; the seals (26) in Figure 1 of Miller do extend laterally outward from the first edge of the root (in a left/right direction, which is the circumferential direction).  The seals (26) have a three-dimensional thickness which is depicted in Figure 1.  The applicant at the bottom of page 6 in the remarks uses the language “laterally extend over, and thus cover, a gap between the blade root lobes and the disc” in the argument but this feature is not recited in claim 1.  
The examiner does agree that Miller itself does not specifically disclose having the seals (26) on the axially-facing surface of the disc as claimed in claim 4 and claim 15.  This concept is what the applicant appears to be arguing in claim 1 using different language, but as noted above the language in claim 1 is not sufficient for this concept.  The rejection below is necessitated by amendment and provides evidence that this concept is obvious.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent 6,296,172) hereinafter Miller.

    PNG
    media_image1.png
    694
    739
    media_image1.png
    Greyscale

Regarding claim 1, Miller discloses:
A turbine blade {Column 1 lines 5-7}, comprising:
an airfoil {Column 2 lines 36-40};
a root {Figure 1 (14)} connected to the airfoil {Column 2 lines 36-40}
and having lobed edges {Figure 1 (18)} being spaced apart on laterally opposed sides of an axis {Annotated Figure 2 (VII)} extending axially through the root {Figure 1/Annotated Figure 2 has instances of (18), (II) and (III) on opposed sides};
an air passage extending through the airfoil and the root {Column 2 lines 36-44};
a first tab extending {Figure 1 (26)/Annotated Figure 2 (IV)} at least partially along a first edge {Annotated Figure 2 (II)} of the laterally opposed lobed edges {Annotated Figure 2 (IV) is along (II)},
the first tab extending laterally outward away from the first edge in a direction away from the axis {Figure 2 (26) has a shown thickness and therefore extends laterally outward away from the lobed edge (18) towards the lobes on the disk slot (20) in the left/right direction which is the lateral or circumferential direction away from the axis};
and a second tab {Figure 1 (26)/Annotated Figure 2 (V)} extending at least partially along a second edge {Annotated Figure 2 (III)} of the laterally opposed lobed edges {Annotated Figure 2 (V) is along (III)},
the second tab extending laterally outward away from the second edge in a direction away from the axis and opposite from the first tab {Figure 1 (26) has a shown thickness and therefore extends laterally outward away from the lobed edge (18) towards the lobes on the disk slot (20) in the left/right direction which is the lateral or circumferential direction away from the axis}.
Regarding claim 2, Miller further discloses wherein the first tab is a plurality of first tabs {Annotated Figure 2 (IV) multiple instances} extending along the first edge {Annotated Figure 2 
Regarding claim 3, Miller further discloses wherein the first tabs are spaced from each other along the first edge {Annotated Figure 2, instances of (IV) are spaced} and the second tabs are spaced from each other along the second edge {Annotated Figure 2, instances of (V) are spaced}.
Regarding claim 7, Miller further discloses wherein each of the first and second tabs conforms in shape to a portion of the corresponding one of the first and second edges along which that first tab extends {Annotated Figure 2 (IV) and (V) conform in shape to (II) and (III) respectively}.
Regarding claim 8, Miller further discloses wherein the lobed edges are fir-tree shaped {Figure 1 (14), Column 2 lines 16-35}.
Regarding claim 9, Miller further discloses:
a disc {Figure 1 (12)} rotatable about a rotation axis {Column 2 lines 16-21}
and the turbine blade of claim 1 {see claim 1},
the disc defining an axially-extending lobed slot therein {Figure 1 (16), extends in and out of page, Column 2 lines 21-31}, the root being lobed {Figure 1 (18)} and being received in the lobed slot {Column 2 lines 21-31},
the airfoil portion of the turbine blade extending radially outward from the lobed slot and the disc relative to the rotation axis {Column 2 lines 36-40}
Regarding claim 12, Miller further discloses wherein the lobed edges of the root and opposed surfaces of the disc define gaps between the lobed edges and corresponding ones of the opposed surfaces of the disc, and the first and second tabs fluidly block at least parts of corresponding ones of the gaps {Figure 1 (26), Column 2 lines 57-62}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Dos Santos et al. (U.S Pre-Grant Publication 20200277866) hereinafter Dos Santos.
Regarding claim 4, Miller discloses the turbine blade of claim 1, but is silent regarding the upstream or downstream location of (26), and does not teach the first tab and the second tab located on the upstream-facing surface of the root.
Miller does though discuss that the seal arrangement is applied to an appropriate location to prevent leakage and that Figures 1 and 2 show one exemplary seal 
Dos Santos pertains to a rotor assembly and cooling configuration.  Dos Santos teaches wherein the lobed edges are disposed on an upstream-facing surface of the root {Figure 8 cover (33) is disposed on upstream side of root (32) which has associated lobed edges, [0083]}, the first tab and the second tab located on the upstream-facing surface of the root {Figure 8 cover (33) is disposed on upstream side of root (32), [0083]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the seals of Miller extend over the upstream face of the disc as taught by Dos Santos.  One of ordinary skill in the art would be motivated to do so for the sealing of the gaps so that air cannot get between the root and slot (or cell) and is forced through the desired opening (5) in the case of Dos Santos, (24) in the case of Miller {Dos Santos [0083]}.
Regarding claim 15, Miller discloses:
a turbine rotor {Figure 1 (10) and (12)} for a gas turbine engine {Column 2 lines 16-21}, comprising:
a disc {Figure 1 (12)} rotatable about a rotation axis {Column 2 lines 16-21} and having a circumferential array of slots therein {Figure 1 (16), Column 2 lines 21-31},
slots extending generally axially in the disc relative to the rotation axis {Figure 1 is an axial end view and Figure 2 is a perspective view where one can see that the slots (16) extend generally in the rotation axis direction, Column 2 lines 5-8};
a plurality of turbine blades received in the slots {Figure 1 (10) is received in (16) of (12), Column 2 lines 16-31},
the blades having a fir-tree-shaped roots configured with the slot to form a mating connection between the disc and the turbine blades {Figure 1 (14) mates with (16), Column 2 lines 16-31};
one or more tabs {Figure 1 (26)/Annotated Figure 2 (IV) and (V)} extending laterally outward {Figure 2 (26) has a shown thickness and therefore extends laterally outward away from the lobed edge (18) towards the lobes on the disk slot (20) in the left/right direction which is the lateral or circumferential direction away from the axis} from a lateral outer edge {Annotated Figure 2 (II) and (III)} of the fir-tree-shaped roots on circumferentially opposite sides of fir-tree-shaped roots {Annotated Figure 2 (IV) and (V) are on circumferentially opposite sides},
Miller does not explicitly disclose:
the turbine blades having one or more tabs located on an upstream-facing surface of the fir-tree-shaped roots,
the one or more tabs extending laterally in an circumferential direction over a surface of the disc thereby sealing a lateral portion of a gap defined between the fir-tree-shaped roots and the disc.
Miller does though discuss that the seal arrangement is applied to an appropriate location to prevent leakage and that Figures 1 and 2 show one exemplary seal arrangement used to illustrate the inventive concept and that other seal placements are possible {Column 2 lines 50-67}.
Dos Santos pertains to a rotor assembly and cooling configuration.  Dos Santos teaches:
the turbine blades having one or more tabs {Figure 8 (33)} located on an upstream-facing surface of the fir-tree-shaped roots {[0083]} ,
the one or more tabs extending laterally in an circumferential direction over a surface of the disc {Figure 8 (33) extends over the upstream face of disc (21)}, thereby sealing a lateral portion of a gap defined between the fir-tree-shaped roots and the disc {[0083]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have the seals of Miller extend over the upstream face of the disc as taught by Dos Santos.  One of ordinary skill in the art would be motivated to do so for the sealing of the gaps so that air cannot get between the root and slot (or cell) and is forced through the desired opening (5) in the case of Dos Santos, (24) in the case of Miller {Dos Santos [0083]}.
Regarding claim 16, the combination of Miller and Dos Santos further teaches wherein the one or more tabs are integrally formed with the fir- tree-shaped roots {Miller (26) are welded which make them integral with the root, Miller Column 2 lines 50-54}.
Regarding claim 17, the combination of Miller and Dos Santos further teaches wherein the one or more tabs include a plurality of tabs spaced apart from each other {Miller Figure 1 (26) instances are spaced} and conforming in shape to the lateral outer edges of the fir-tree-shaped roots {Miller Figure 1 (26) conform in shape to the fir-tree-shaped roots}.
Regarding claim 18, the combination of Miller and Dos Santos teaches the turbine rotor of claim 17 and wherein the disc and the given turbine blade define a second air passage fluidly connected to the first air passage and extending through the root of the given turbine blade to an airfoil portion of the given turbine blade {Miller Column 2 lines 36-49}.  Miller does not disclose comprising a cover plate connected to an upstream-facing side of the disc and defining a first air passage between the cover plate and the disc.
Miller is silent regarding the structural details surrounding the rotor.  One of ordinary skill in the art would be using the rotor of Miller in the larger context of a gas turbine engine and would use known configurations for these details that are not discussed in Miller.  Dos Santos teaches comprising a cover plate {Figure 7 (70)} connected to an upstream-facing side of the disc {Figure 7 (70) is connected to (32)} and defining a first air passage between the cover plate and the disc {Figure 7 (72)}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the configuration of Miller in the .
Claims 5-6, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hugoson (U.S Patent 3,748,060) hereinafter Hugoson.
Regarding claim 5, Miller teaches the turbine blade of claim 1.  Miller does not disclose comprising a seal at a radially inner end bottom of a downstream-facing surface of the root, the downstream-facing surface being opposite the upstream-facing surface.  Miller is silent regarding the structural details surrounding the rotor.  One of ordinary skill in the art would be using the rotor of Miller in the larger context of a gas turbine engine and would use known configurations for these details that are not discussed in Miller.  Hugoson teaches comprising a seal at a radially inner end bottom of a downstream-facing surface of the root {Figure 1 (48)}, the downstream-facing surface being opposite the upstream-facing surface {downstream-facing is on right side of Figure 1}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the configuration of Miller in the context of Hugoson which provides additional details surrounding the rotor including using a seal at the radially inner end, downstream-facing surface of the root (as well as other features that will be discussed in the subsequent claims under this heading).	
Regarding claim 6, the combination of Miller and Hugoson further teaches wherein the seal includes a plurality of projections extending downward from a rest of the root (Hugoson Figure 1 (48) extends downward, projects in radial direction, under broadest reasonable interpretation a continuous component may be considered as a plurality of projections that are all connected), and the seal is defined in part by the downstream-facing surface (Hugoson Figure 1 (48) is sealing against downstream-facing surface of the root, therefore the seal is in part defined by this surface).
Regarding claim 10, the combination of Miller and Hugoson further teaches wherein the air passage is a first air passage {Hugoson Figure 1 (26); discussed in Miller Column 2 lines 36-
Regarding claim 11, the combination of Miller and Hugoson further teaches comprising a cover plate {Hugoson Figure 1 (34)} attached to an upstream-facing surface of the disc, the cover plate and the upstream-facing surface of the disc defining a third air passage {Hugoson Figure 1 (32)} between the cover plate and the upstream-facing surface of the disc, the third air passage being fluidly connected to the second air passage {Hugoson Figure 1 (32) is connected to (24), Column 3 lines 52-57}.
Regarding claim 13, the combination of Miller and Hugoson further teaches wherein the first and second tabs are disposed between the root and the cover plate {Miller Figure 2 has seals (26) located on the root (14) making the seals of Miller between the cover plate (34) of Hugoson in Figure 1 and the root}.
Regarding claim 14, the combination of Miller and Hugoson further teaches wherein the lobed slot is a fir-tree-shaped slot {Miller Figure 1 (20), Column 2 lines 16-35}, a plurality of the fir-tree-shaped slots defined in the disc at circumferentially distributed locations about a periphery of the disc {Miller Column 2 lines 16-35, Figure 6 Hugoson}, and a plurality of turbine blades each having the root thereof received in a corresponding one of the fir-tree- shaped slots {Miller Column 2 lines 16-35, Figure 6 Hugoson}.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747